Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 28, 2021

The Court of Appeals hereby passes the following order:

A20A1899. HENRY ARNOLD v. THE STATE.

      Henry Arnold pleaded guilty to two counts of theft by taking and one count of
aggravated assault, possession of a firearm during commission of a felony, and
possession of a firearm by a convicted felon. The trial court entered judgment on
October 18, 2019, and Arnold filed a pro se notice of appeal on October 30. We,
however, lack jurisdiction.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). Here, Arnold was represented by
counsel at his guilty plea hearing. There is nothing in the record indicating that the
attorney either withdrew or was relieved from representation. See White v. State, 302
Ga. 315, 318 (2) (806 SE2d 489) (2017) (“Defense counsel’s duties toward their
clients extend for at least the 30 days after the entry of judgment when a notice of
appeal may be filed.”). Under these circumstances, Arnold’s pro se notice of appeal
is a legal nullity. See Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d 800)
(2018). For this reason, the appeal is DISMISSED. See id.
      Because Arnold was represented by counsel before the trial court, he is
informed of the following in accordance with Rowland v. State, 264 Ga. 872, 875-876
(2) (452 SE2d 756) (1995):
      This appeal has been dismissed because your attorney failed to file a
      proper and timely notice of appeal. If you still wish to appeal, you may
      petition the trial court for leave to file an out-of-time appeal. If the trial
      court grants your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing your conviction. If the trial
      court denies your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing the denial of your request for
      an out-of-time appeal.


      The Clerk of Court is DIRECTED to send a copy of this order to Arnold and
to his attorney, and the latter also is DIRECTED to send a copy to Arnold.



                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office,
                                         Atlanta,____________________
                                                   01/28/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                              , Clerk.